Citation Nr: 0732012	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-36 472	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for claimed hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from September 
1971 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.  

In January 2002, the Board denied service connection for 
hepatitis C.  

The veteran attempted to reopen his claim of service 
connection for hepatitis C in September 2002, which was 
denied by the RO in February 2003.  He timely appealed.  

The October 2004 Supplemental Statement of the Case found 
that new and material evidence had been received, reopened 
the claim and denied the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that 
new and material evidence was presented to reopen the claim 
for service connection for hepatitis C, such is not binding 
on the Board, and the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.  




FINDINGS OF FACT

1.  The original claim of service connection for hepatitis C 
was denied by the Board in January 2002.   

2.  The evidence received subsequent to the January 2002 
Board decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for hepatitis C.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2002 and March 2003, the RO sent the veteran a 
letter, with a copy to his representative at the time, in 
which he was informed of the requirements needed to establish 
service connection for hepatitis C based on new and material 
evidence.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations in June 2001 
and July 2003 discussed hepatitis C.  

However, with respect to the claim to reopen, VA's duty to 
assist the veteran in the development of his claim is not 
triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Background

The issue of service connection for hepatitis C was denied by 
the Board in January 2002 because hepatitis in service was an 
acute condition and the evidence did not show that the 
veteran's post-service hepatitis C is due to service.     

The evidence on file at the time of the January 2002 Board 
decision consisted of the service medical records, VA 
examinations in November 1973 and June 2001, VA treatment 
records dated from August 1998 to June 2001 and a November 
2001 hearing transcript.  

The veteran's service medical records reveal that the 
veteran was hospitalized in November and December 1971 
with acute viral hepatitis that was treated and improved.  
A liver biopsy showed nonspecific hepatitis with portal 
fibrosis; it was reported that there was no evidence of 
either chronic or active hepatitis.  

The VA general evaluation in November 1973 did not reveal 
any complaints or findings indicative of hepatitis C.  

The initial post-service notation of hepatitis was in 
August 1998, when the assessment was that of polysubstance 
dependence, history of IV drug abuse and history of 
hepatitis.  

The VA laboratory tests in September 1999 showed the 
veteran was positive for hepatitis C.  

According to a June 2001 VA examination report, the 
veteran said that his drug abuse started after service 
discharge.  The examiner noted that the veteran was 
positive for hepatitis A and C antibodies.  

The VA examiner concluded that the veteran appeared to 
have hepatitis A in service and contracted hepatitis C 
after service as a result of intravenous drug abuse or 
sexual activity.  

The veteran testified in November 2001 that he contracted 
hepatitis C in service from intravenous drug use and 
unprotected sex and that the VA doctor who said that his 
drug use began after service must have misunderstood him.


Evidence Received Since January 2002

The evidence received since January 2002 consists of VA 
treatment records dated from August 1998 to October 2004, 
A July 2003 VA examination report, and written statements 
by and on behalf of the veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has hepatitis C due to service.  

The medical evidence received since January 2002 includes 
treatment records showing continued problems with drug 
abuse and diagnoses of hepatitis C.  

Te laboratory tests in August 1998, April 1999, December 
2000 and December 2001 reveal that Hepatitis A antibody, 
IgM, was negative and that hepatitis C was positive.  

According to the July 2003 VA examination report, the 
blood tests in September 2002 showed that the veteran had 
been exposed to the hepatitis A, B, and C viruses.  

The VA examiner said that, although it was difficult to be 
absolutely certain as to when the veteran was exposed to 
each virus, the clinical symptoms of his hospitalization 
in service in 1971 were very compatible with hepatitis A 
and that it did not seem that there were risk factors for 
hepatitis C in service.  

The examiner went on to note that the veteran was a 
pharmacy technician in service who did not see combat and 
that, even if he gave shots as a medic, it was unlikely 
that he would have been exposed to the amount of blood 
that would make exposure to hepatitis C likely.  

The examiner also said that unprotected sex, although a 
possible source of infection of hepatitis C, was not the 
most efficient way to transmit hepatitis C.  

Consequently, the examiner concluded, after review of the 
claims files and evaluation of the veteran, that it was 
much more likely that the veteran's hepatitis C is 
secondary to his history of post-service drug abuse.  

The only nexus opinion added to the claims files after 
January 2002, which is based on a review of the case and 
examination of the veteran, is the July 2003 opinion that is 
adverse to the veteran's claim.  

Although the veteran testified at his personal hearing in 
November 2001 that he began using intravenous drugs in 
service and the examiner in June 2001 misunderstood him and 
reported that he began taking drugs after service, the Board 
would note that the examiner in July 2003 found his symptoms 
in service to be more indicative of hepatitis A than 
hepatitis C.  

Additionally, the Board would note that abuse of drugs is not 
in the line of duty and is considered to be willful 
misconduct.  The law precludes service connection for a 
disability that results from the person's willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 
2002).  

Therefore, the Board finds that the evidence submitted since 
the January 2002 Board decision does not, either by itself or 
in connection with the evidence previously assembled, raise a 
reasonable possibility of substantiating the claim for 
service connection for hepatitis C.  38 C.F.R. § 3.156.  

While the evidence submitted since January 2002 may be new, 
it is not material.   Consequently, the claim of service 
connection for hepatitis C is not reopened and 
the benefit sought on appeal in this regard must remain 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for hepatitis C.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection hepatitis C has not been submitted, the 
appeal to this extent is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


